Title: From John Adams to Benjamin Stoddert, 23 August 1799
From: Adams, John
To: Stoddert, Benjamin



Sir
Quincy Aug 23d 1799

My thoughts and feelings are exactly in union with yours, expressed in your favor of the 17th. I would propose that our envoys be landed at Lisbon & take an overland journey to Paris, through Madrid. This will give them an opportunity of gaining much information, useful to their Country. In this case, the frigate may take Mr. Smith & carry him to Constantinople, or the envoys may be landed at Bilboa or Besserabia. The frigate in either case, may cruize & take up the envoys on their return at Lisbon or Bilboa, or we can send another vessel for them to any place. It will be total ruin to any of our frigates, to lye in French harbors all winter. I hope our envoys will not be long in negotiation. Their instructions will be precise & they may be as categorical as they please.
I am with great regard.